JUNIOR SUBORDINATION AND INTERCREDITOR AGREEMENT

          This JUNIOR SUBORDINATION AND INTERCREDITOR AGREEMENT (this
“Agreement”), dated as of November 10, 2005, is among IBF FUND LIQUIDATING LLC,
a Delaware limited liability company, as holder of the Seller Notes (as defined
below) (“Senior Creditor”) and IBF FUND LIQUIDATING LLC, a Delaware limited
liability company, as holder of the Convertible Debentures (as defined below)
(the “Subordinated Creditor”) and acknowledged by SUNSET BRANDS, INC., a Nevada
corporation (“Sunset”) and U.S. MILLS, INC., a Delaware corporation (“US
Mills”), (Sunset and US Mills sometimes hereinafter are referred to individually
as an “Obligor” and collectively as the “Obligors”).

RECITALS

          A. The Obligors, Senior Creditor, Subordinated Creditor and Capital
Source Finance LLC have entered into a Master Subordination and Intercreditor
Agreement of even date herewith, as the same hereafter may be amended, modified,
supplemented or restated from time to time, hereinafter is referred to as the
“Senior Subordination Agreement”).

          B. Pursuant to the Amended and Restated Acquisition Agreement and Plan
of Merger, dated as of November 10, 2005 (the “Merger Agreement”), among Senior
Creditor, the Obligors and USM Acquisition Sub, Inc. (“Merger Sub”), Merger Sub
will be merged with and into US Mills and US Mills will continue as the
surviving corporation as a wholly-owned subsidiary of Sunset (the
“Acquisition”).

          C. Pursuant to the Merger Agreement, Sunset and US Mills will be
indebted to Senior Creditor, and such indebtedness is to be evidenced by, among
other things, a Senior Subordinated Note of even date herewith in the original
principal amount of $5,000,000 (“Seller Note 1”) and a Senior Subordinated Note
of even date herewith in the original principal amount of $1,000,000 (“Seller
Note 2”, and collectively with Seller Note 1, the “Seller Notes”) made by Sunset
and US Mills in favor of Senior Creditor. Sunset and US Mills are issuing the
Seller Notes in partial payment of the purchase price payable to Senior Creditor
pursuant to the Merger Agreement. To secure the obligations of Sunset and US
Mills to Senior Creditor under the Seller Notes, Sunset and US Mills have
granted to Senior Creditor a security interest in their assets.

          D. Pursuant to the Merger Agreement Sunset has issued to Subordinated
Creditor Secured Convertible Debentures dated the date hereof in the aggregate
original principal amount of $5,000,000 (together with any reissue, substitution
or replacement thereof, collectively, the “Convertible Debentures”) which are
convertible in shares of the common stock of Sunset, as payment of a portion of
the consideration for the Acquisition. To secure Sunset’s obligations to
Subordinated Creditor under the Subordinated Debt Documents (as defined below)
Sunset has granted to Subordinated Creditor a security interest in its assets
and US Mills has guaranteed the obligations of Sunset.

          E. One of the conditions precedent to Senior Creditor’s obligations
under the Merger Agreement is that this Agreement shall have been executed and
delivered by all of the parties hereto.

          NOW THEREFORE, the parties hereto hereby agree as follows:

--------------------------------------------------------------------------------




 

 

 

 

1. Recitals and Definitions.

 

 

 

          1.1 Recitals. The Recitals set forth above are acknowledged by the
Obligors and by Subordinated Creditor to be true and correct and are
incorporated herein by this reference.

 

 

 

          1.2 Definitions. As used herein, the following terms shall have the
following meanings:

 

 

 

 

 

          “Acquisition Documents” shall mean the “Acquisition Documents,” as
such term is defined in the Security Agreement.

 

 

 

 

 

          “Bankruptcy Code” shall mean Chapter 11 of Title 11 of the United
States Code, as amended from time to time, any successor statute, and all rules
and regulations promulgated thereunder.

 

 

 

 

 

          “Blockage Period” shall mean the period (i) commencing on the date
Senior Creditor notifies Subordinated Creditor that a Senior Default has
occurred and (ii) ending on the date which is the earlier to occur of (A) the
date Senior Creditor elects to terminate such period by notice to Subordinated
Creditor, (B) the date Senior Creditor waives such Senior Default or such Senior
Default is cured, (C) the date all of the Senior Indebtedness is paid
indefeasibly in full, in cash,and the Security Agreement has been terminated,
and (D) if, and only if, the Senior Default is a Senior Covenant Default, the
date which is 270 days after the commencement of the Blockage Period. If the
Senior Default that commences a Blockage Period is a Senior Payment Default,
then the Blockage Period shall end on the earliest to occur of the circumstances
set forth in clauses (A) through (C).

 

 

 

 

 

          “Closing Date: shall mean the date of this Agreement.

 

 

 

 

 

          “Lien” shall mean any mortgage, deed of trust, pledge, assignment,
lien, charge, encumbrance or security interest of any kind, including without
limitation, those created or arising from the Subordinated Debt Documents, or
the interest of a vendor or lessor under any conditional sale agreement,
capitalized lease or other title retention agreement.

 

 

 

 

 

          “Person” shall mean any individual, firm, corporation, limited
liability company, business enterprise, trust, association, joint venture,
partnership, government, governmental agency or other entity, whether acting in
an individual, fiduciary or other capacity.

 

 

 

 

 

          “Proceeding” shall mean any insolvency, bankruptcy, receivership,
custodianship, liquidation, reorganization, assignment for the benefit of
creditors or other proceeding for the liquidation, dissolution or other winding
up of the Obligors (or either of them) or their properties (including, without
limitation, any such proceeding under the Bankruptcy Code).

 

 

 

 

 

          “Security Agreement” shall mean the Security Agreement, dated as of
the date hereof, by and among the Obligors and Senior Creditor, as such may be
amended, restated, supplemented or otherwise modified from time to time.

 

 

 

 

 

          “Senior Collection Action” shall mean any judicial proceeding or other
action initiated by Senior Creditor against the Obligors (or either of them) to
collect the Senior Indebtedness, to foreclose the Senior Liens or otherwise to
enforce the rights of Senior

2

--------------------------------------------------------------------------------




 

 

 

 

 

Creditor under the Security Agreement and the other Acquisition Documents or
applicable law with respect to the Senior Indebtedness.

 

 

 

 

 

          “Senior Covenant Default” shall mean any Default or Event of Default
under the Senior Debt Documents or any other occurrence permitting Senior
Creditor to accelerate the payment of all or any portion of the Senior
Indebtedness (other than a Senior Payment Default).

 

 

 

 

 

          “Senior Debt Documents” shall mean the Security Agreement, the Seller
Notes and the other Acquisition Documents, all as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

 

 

 

 

          “Senior Default” shall mean any Senior Covenant Default or any Senior
Payment Default.

 

 

 

 

 

          “Senior Indebtedness” shall mean all obligations, liabilities and
indebtedness of every nature of each Obligor and each other Person from time to
time owed to Senior Creditor under the Seller Notes and the other Senior Debt
Documents, including interest, principal and all fees, costs and expenses now
and from time to time hereafter owing, due or payable, whether before or after
the commencement of a Proceeding and whether or not authorized under the
Bankruptcy Code to collect such interest from either Obligor (including any
interest accruing at a default or post-judgment rate), together with any
amendments, modifications, renewals or extensions thereof to the extent not
prohibited by the terms of this Agreement and any interest accruing thereon
after the commencement of a Proceeding, whether or not allowed in such
Proceeding.

 

 

 

 

 

          “Senior Liens” shall mean all Liens now or hereafter granted to Senior
Creditor to secure the Senior Indebtedness.

 

 

 

 

 

          “Senior Payment Default” shall mean any failure by any Obligor to make
any required payment of interest or principal, or any material fee or other
monetary payment, under the Senior Debt Documents, including, without
limitation, any default in payment of Senior Indebtedness after acceleration
thereof and/or the filing of a Proceeding, or any failure to pay the amounts
described in this definition regardless of any requirement of notice or lapse of
time or both before such failure to pay becomes an Event of Default under the
Senior Debt Documents.

 

 

 

 

 

          “Subordinated Collection Action” shall mean (i) any acceleration of
the Subordinated Indebtedness, (ii) to file or initiate, or to join with other
Persons in filing or initiating, a Proceeding against any Obligor, (iii) any
judicial proceeding or other action initiated or taken by Subordinated Creditor,
or by Subordinated Creditor in concert with other Persons, against any Obligor
to collect the Subordinated Indebtedness or otherwise to enforce the rights of
Subordinated Creditor under the Subordinated Debt Documents or applicable law
with respect to the Subordinated Indebtedness or (iv) any action (judicial or
non-judicial) to exercise rights and remedies against any assets, properties, or
other interests of any Obligor including, without limitation, actions to
foreclose, sell or dispose collateral, or enforce Liens, pursuant to the Uniform
Commercial Code.

 

 

 

 

 

          “Subordinated Debt Documents” shall mean collectively, the Convertible
Debentures and all related documents, including all other documents, instruments
and agreements executed and delivered by any Obligor, Subordinated Creditor or
any other

3

--------------------------------------------------------------------------------




 

 

 

 

 

Person evidencing, governing the terms of repayment of or otherwise pertaining
to Subordinated Indebtedness, all as the same may be amended, restated,
supplemented or otherwise modified from time to time; provided, however,
notwithstanding the foregoing, the term “Subordinated Debt Documents” shall in
no event include any documents, instruments or agreements now or hereafter
entered into by Subordinated Creditor through which Subordinated Creditor (a)
sells or otherwise transfers all (or any portion) of the Convertible Debentures
or (b) secures the obligations of the proposed purchaser with respect to any
such sale or transfer.

 

 

 

 

 

          “Subordinated Indebtedness” shall mean all obligations, liabilities
and indebtedness of every nature of each Obligor and each other Person from time
to time owed to Subordinated Creditor in respect of the Subordinated Debt
Documents, together with all accrued and unpaid interest thereon and all fees,
costs and expenses now and from time to time hereafter owing, due or payable in
connection with any of the foregoing, whether before or after the commencement
of a Proceeding or a Subordinated Collection Action.

 

 

 

 

 

          “Subordinated Securities” shall mean any securities of any Obligor
issued in connection with a Proceeding, the payment of which is junior or
otherwise subordinated, at least to the extent provided in this Agreement, to
the payment of all Senior Indebtedness and to the payment of all securities
issued in exchange therefor to the holders of the Senior Indebtedness.

 

 

 

 

2. Subordination of the Subordinated Indebtedness to the Senior Indebtedness.

 

 

 

 

          2.1 Payment Subordination. Upon the terms and conditions contained in
this Agreement the payment of any and all of the Subordinated Indebtedness
hereby expressly is subordinated to the prior indefeasible payment in full in
cash of the Senior Indebtedness and the termination of the Security Agreement.

 

 

 

 

          2.2 Lien Subordination. Subordinated Creditor hereby unconditionally
agrees that: (i) all Liens of Subordinated Creditor in any property of either
Obligor shall be and hereby are subordinated to the Senior Liens, and (ii) other
than as set forth in Section 2.7(b), Subordinated Creditor shall have no right
to possession of any property of any Obligor or to take any Subordinated
Collection Action, unless and until all the Senior Indebtedness shall have been
fully paid and satisfied and the Security Agreement has been terminated.
Notwithstanding any rights or remedies available to Subordinated Creditor under
applicable law (including, without limitation, under the Bankruptcy Code) or
under any Subordinated Debt Document, Subordinated Creditor shall not, without
the prior written consent of Senior Creditor, be permitted to take any action to
foreclose, repossess, marshal, control or exercise any remedies with respect to
any property of either Obligor or take any other action which would interfere
with or impair the Senior Liens or the rights of Senior Creditor against either
Obligor’s property, until the payment in full of the Senior Indebtedness and the
termination of the Security Agreement. Notwithstanding the date, manner or order
of grant, attachment or perfection of any Liens or any Senior Liens, and
notwithstanding any provision of the UCC or any other applicable law or the
provisions of any Subordinated Debt Document or any other Senior Debt Document
or any other circumstance whatsoever, Subordinated Creditor, hereby agrees that
(a) any Senior Liens now or hereafter held by or for the benefit of Senior
Creditor shall be senior in right, priority,

4

--------------------------------------------------------------------------------




 

 

 

 

operation, effect and all other respects to any and all Subordinated Creditor
Liens and (b) any Subordinated Creditor Lien now or hereafter held by or for the
benefit of any Subordinated Creditor shall be junior and subordinate in right,
priority, operation, effect and all other respects to any and all Senior Liens.
The Senior Liens shall be and remain senior in right, priority, operation,
effect and all other respects to any Subordinated Creditor Liens for all
purposes, whether or not any Senior Liens are subordinated in any respect to any
other Lien securing any other obligation of either Obligor, any other grantor or
any other Person and regardless of whether the Lien purported to be granted is
found to be improperly granted, improperly perfected, a fraudulent conveyance or
legally or otherwise deficient in any manner. Each of Senior Creditor and
Subordinated Creditor, agrees that it will not, and hereby waives any right to,
directly or indirectly, contest or support any other Person in contesting, in
any proceeding (including any Proceeding), the priority, validity or
enforceability of any Senior Lien, or the validity or enforceability of the
priorities, rights or obligations established by this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
Senior Creditor to enforce this Agreement. Each Obligor, by its execution of
this Agreement, hereby acknowledges and agrees to the provisions of this
paragraph, notwithstanding anything to the contrary in any document to which
such Obligor is a party.


 

 

 

          2.3 Payment Restrictions. Notwithstanding any provision of the
Subordinated Debt Documents to the contrary and in addition to any other
limitations set forth herein or therein, no payment of any principal, interest,
fees, costs, expenses or any other amount due with respect to the Subordinated
Indebtedness shall be made, and no Subordinated Creditor shall exercise any
right of set-off or recoupment with respect to any Subordinated Indebtedness,
until all of the Senior Indebtedness is indefeasibly paid in full in cash and
the Security Agreement has been terminated, except that at any time, Obligors
may make and Subordinated Creditor may receive prepayments of the principal of
the Convertible Debentures, but only if (1) no Default or Event of Default has
occurred and is continuing under the Senior Debt Documents; (2) such payment
will not result in, cause, or create a Default or Event of Default under the
Senior Debt Documents; (3) the source of such payment is entirely from a new
capital infusion into the Obligors on terms and conditions satisfactory to
Senior Creditor which shall include, without limitation, a provision that the
provider of new capital infusion will agree to subordinate its debt and any
Liens in any property of either Obligor to Senior Creditor on terms no less
favorable that those contained herein; and (4) Obligors have provided 30
calendar days prior written notice to Senior Creditor of all of the foregoing
prior to making any such prepayment.

 

 

 

          2.4 Proceedings. In the event of any Proceeding, (a) all Senior
Indebtedness first shall be indefeasibly paid in full in cash and the Security
Agreement shall have been terminated before any payment of or with respect to
the Subordinated Indebtedness shall be made, other than any payment consisting
of Subordinated Securities; (b) any payment which, but for the terms hereof,
otherwise would be payable or deliverable in respect of the Subordinated
Indebtedness (other than Subordinated Securities) shall be paid or delivered
directly to Senior Creditor (to be held and/or applied by Senior Creditor in
accordance with the terms of the Security Agreement) until all Senior
Indebtedness is indefeasibly paid in full in cash and the Security Agreement has
been terminated, and Subordinated Creditor irrevocably authorizes, empowers and
directs all receivers, trustees, liquidators, custodians, conservators and
others having authority in the premises to effect all such payments and
deliveries and further irrevocably authorizes and empowers Senior Creditor to
demand, sue for, collect and receive every such payment or distribution; (c)
Subordinated Creditor agrees to execute and deliver to Senior Creditor or its
representative all such further instruments requested by Senior Creditor
confirming the authorization referred to in the foregoing clause (b); (d)
Subordinated Creditor agrees (i) not to waive, discharge, release or compromise
any claim of Subordinated Creditor in respect of the Subordinated Indebtedness
without the prior written consent of Senior Creditor, which consent will not be
unreasonably withheld, and (ii) to take all actions as Senior Creditor
reasonably may request in order to enable Senior Creditor to enforce all claims
upon or in respect of the Subordinated Indebtedness; (e) Subordinated Creditor
expressly consents to the granting by the

5

--------------------------------------------------------------------------------




 

 

 

Obligors to Senior Creditor of senior priority Liens on the Obligors’ property
and assets in connection with any financing provided to the Obligors after the
commencement of such Proceeding; (f) Subordinated Creditor shall not propose or
support any plan, financing, or order which would have the effect of canceling,
modifying or amending, to the detriment of Senior Creditor, the relative Lien
priorities set forth in this Agreement; and (g) Subordinated Creditor agrees to
execute, verify, deliver and file any proofs of claim in respect of the
Subordinated Indebtedness requested by Senior Creditor in connection with any
such Proceeding and hereby irrevocably authorizes, empowers and appoints Senior
Creditor its agent and attorney-in-fact to execute, verify, deliver and file
such proofs of claim upon the failure of Subordinated Creditor to do so at least
ten Business Days prior to the bar date for filing such proofs of claim. The
provisions of this Agreement shall continue in full force and effect
notwithstanding the occurrence of a Proceeding against any Obligor or any of its
property. To the extent of Subordinated Creditor’s subordinated lien in any
property of any Obligor, and to the extent Subordinated Creditor has or acquires
any rights under Section 363, Section 364 or Section 1126 of the Bankruptcy Code
with respect to such property of such Obligor, Subordinated Creditor hereby
agrees not to assert such rights without the prior written consent of Senior
Creditor. In the event and during the continuation of any Proceeding,
Subordinated Creditor shall not object to or oppose any cash collateral order or
plan in each case approved by Senior Creditor.

 

 

 

          2.5 Incorrect Payments. If before all Senior Indebtedness is
indefeasibly paid in full in cash and the Security Agreement has been terminated
(a) any payment not permitted under Section 2.3 is received by Subordinated
Creditor on account of the Subordinated Indebtedness (other than Subordinated
Securities), or (b) any cash payment not permitted under Section 7.5(i) of the
Security Agreement is received by Subordinated Creditor, such payment shall not
be commingled with any asset of Subordinated Creditor, shall be held in trust by
Subordinated Creditor for the benefit of Senior Creditor and shall be paid over
to Senior Creditor, or its designated representative, for application (in
accordance with the Security Agreement) to the payment of the Senior
Indebtedness then remaining unpaid, until all of the Senior Indebtedness is
indefeasibly paid in full in cash and the Security Agreement has been
terminated; provided, that Subordinated Creditor shall not be responsible for
making any such payment to Senior Creditor unless Senior Creditor has requested
such payment from Subordinated Creditor within 90 days of Senior Creditor having
actual knowledge that a payment was made to Subordinated Creditor in violation
of this Section 2.5; provided, further that notwithstanding the foregoing, such
90 day limitation shall not apply to any payments received by Subordinated
Creditor that Subordinated Creditor has knowledge that it received in violation
of this Section 2.5.

 

 

 

          2.6 Sale, Transfer. No Subordinated Creditor shall sell, assign,
dispose of or otherwise transfer all or any portion of the Subordinated
Indebtedness owing to such Subordinated Creditor unless, prior to the
consummation of any such action, (a) such Subordinated Creditor shall give
Senior Creditor at least five (5) Business Days prior written notice of any such
Transfer, and (b) the transferee thereof executes and delivers to Senior
Creditor a written acknowledgement and joinder, in form and detail reasonably
satisfactory to Senior Creditor, that the transferee is a party to this
Agreement as a Subordinated Creditor, and shall be bound by all of the terms and
conditions of this Agreement. Notwithstanding the failure to execute or deliver
any such agreement, the subordination effected hereby shall survive any sale,
assignment, disposition or other transfer of all or any portion of the
Subordinated Indebtedness, and the terms of this Agreement shall be binding upon
the successors and assigns of Subordinated Creditor, as provided in Section 12
below.

6

--------------------------------------------------------------------------------




 

 

 

          2.7 Restriction on Action by Subordinated Creditor/Right to Purchase.

 

 

 

          (a) Until the Senior Indebtedness is indefeasibly paid in full in cash
and the Security Agreement has been terminated and notwithstanding anything
contained in the Subordinated Debt Documents or the Security Agreement and the
other Senior Debt Documents to the contrary, Subordinated Creditor shall not
agree to any amendment or modification of, or supplement to, the Subordinated
Debt Documents as in effect on the date hereof if such amendment, modification
or supplement would be adverse to Senior Creditor. Subordinated Creditor agrees
to provide Senior Creditor with a copy of any proposed amendment, modification
or supplement to the Subordinated Debt Documents at least three (3) Business
Days prior to their execution.

 

 

 

          (b) Until the Senior Indebtedness is indefeasibly paid in full in cash
and the Security Agreement has been terminated no Subordinated Creditor shall
take any Subordinated Collection Action, except that Subordinated Creditor may
declare the entire Subordinated Indebtedness to be due and payable immediately
if either (i) such acceleration of the Subordinated Indebtedness is allowed
under terms of the Subordinated Debt Documents, (ii) Subordinated Creditor has
given the Senior Creditor at least thirty days’ notice of its intent to
accelerate the Subordinated Indebtedness, and (iii) there is no Blockage Period
in effect, or the Senior Indebtedness has been accelerated. Following
acceleration of the Subordinated Indebtedness, Subordinated Creditor may take no
further Subordinated Collection Action until the Senior Indebtedness is
indefeasibly paid in full in cash and the Security Agreement has been
terminated.

 

 

 

          (c) Following acceleration of the Senior Indebtedness, nothing
contained herein is intended, or shall be deemed, to restrict or modify the
ability of Subordinated Creditor from purchasing the Senior Indebtedness from
Senior Creditor at a cash purchase price equal to the amount of all Obligations
owing to Senior Creditor under the Senior Debt Documents at the time of such
acceleration.

 

 

 

          2.8 No Restriction on Action by Senior Creditor. Nothing contained in
this Agreement shall be deemed to restrict or limit the right of Senior Creditor
to extend additional financing to any Obligor or any of their respective
subsidiaries of affiliates or increase the Senior Indebtedness or the rate of
interest or fees payable thereon, to extend the maturity date of the Senior
Indebtedness, or to agree to any other amendment or modification of, or
supplement to, the Security Agreement or the other Senior Debt Documents or to
take any Senior Collection Action, whether prior or subsequent to the initiation
of any Proceeding. Subordinated Creditor hereby consents to and waives any right
of notice of any such amendment, modification or supplement and agrees that the
subordination effective hereby shall continue in full force and effect
notwithstanding any such amendment, modification or supplement.

 

 

 

          2.9 Subrogation. Subject to the payment in full in cash of all Senior
Indebtedness and the termination of the Security Agreement Subordinated Creditor
shall be subrogated to the rights of Senior Creditor to receive payments or
distributions of assets of the Obligors applicable to the Senior Indebtedness
until the principal of, and interest and premium, if any, on, and all other
amounts payable in respect of the Subordinated Indebtedness shall be paid in
full. For purposes of such subrogation, no payment or distribution to Senior
Creditor under the provisions hereof to which Subordinated Creditor would have
been entitled but for the provisions of this Agreement, and no payment pursuant
to the provisions of this Agreement to Senior Creditor by Subordinated Creditor,
as between any Obligor and its creditors other than Senior Creditor, shall be
deemed to be a payment by any Obligor to or on account of the Senior
Indebtedness. Notwithstanding the foregoing provisions of this Section 2.9, the
holders of the Subordinated

7

--------------------------------------------------------------------------------




 

 

 

Indebtedness shall have no claim against Senior Creditor for any impairment of
any subrogation rights herein granted to the holders of the Subordinated
Indebtedness.

 

 

 

          2.10 Legend. Until the Senior Indebtedness is indefeasibly paid in
full in cash and the Security Agreement has been terminated, the Subordinated
Debt Documents at all times shall contain in a conspicuous manner the following
legend:


 

 

 

“The obligations evidenced hereby are subordinate in the manner and to the
extent set forth in that certain Junior Subordination and Intercreditor
Agreement (the “Subordination Agreement”) dated as of November 10, 2005, among
Sunset Brands, Inc. (“Sunset”), U.S. Mills, Inc. (“US Mills”), IBF Fund
Liquidating LLC, as Senior Creditor, and Subordinated Creditor (as such term is
defined in the Subordination Agreement) to the obligations (including interest)
owed by Sunset and US Mills to Senior Creditor from time to time. Each holder
hereof, by its acceptance hereof, shall be bound by the provisions of the
Subordination Agreement.”

                    2.11 Limitation on Application. Notwithstanding anything
contained in this Agreement to the contrary, this Section 2 and the other terms
and provisions of this Agreement shall not apply to (i) any documents,
instruments or agreements now or hereafter entered into by Subordinated Creditor
through which Subordinated Creditor (a) sells or otherwise transfers all (or any
portion) of the Convertible Debentures or (b) secures the obligations of the
proposed purchaser with respect to any such sale or transfer, or (ii)
Subordinated Creditor’s enforcement of its rights and remedies (including
realization on any collateral) under any such documents, instruments or
agreements. This Section 2.11 does not limit the applicability of Section 2.6
hereof to any Transfer.

          3. Continued Effectiveness of this Agreement. The terms of this
Agreement, the subordination effected hereby, and the rights and the obligations
of Subordinated Creditor and Senior Creditor arising hereunder, shall not be
affected, modified or impaired in any manner or to any extent by (a) any
amendment or modification of or supplement to the Security Agreement, the other
Senior Debt Documents or any of the Subordinated Debt Documents, and
Subordinated Creditor hereby irrevocably consents to, and waives any claim it
may have against Senior Creditor or any Obligor as a result of, any amendment,
modification or supplement of the Security Agreement or the other Senior Debt
Documents; (b) the validity or enforceability of any of such documents; or (c)
any exercise or non-exercise of any right, power or remedy under or in respect
of the Senior Indebtedness or the Subordinated Indebtedness or any of the
instruments or documents referred to in clause (a) above. The Senior
Indebtedness shall continue to be treated as Senior Indebtedness and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of the holders of Senior Indebtedness and Subordinated Creditor even
if all or part of the Senior Liens are subordinated, set aside, avoided or
disallowed in connection with any Proceeding (or if all or part of the Senior
Indebtedness is subordinated, set aside, avoided or disallowed in connection
with any Proceeding as a result of the fraudulent conveyance or fraudulent
transfer provisions under the Bankruptcy Code or under any state fraudulent
conveyance or fraudulent transfer statute or if any interest accruing on the
Senior Indebtedness following the commencement of such Proceeding is otherwise
disallowed) and this Agreement shall be reinstated if at any time any payment of
any of the Senior Indebtedness is rescinded or must otherwise be returned by any
holder of Senior Indebtedness or any representative of such holder.

          4. Representations and Warranties. Subordinated Creditor hereby
represents and warrants to Senior Creditor as follows:

 

 

 

          4.1 Binding Agreements. This Agreement, when executed and delivered,
will constitute the valid and legally binding obligation of Subordinated
Creditor enforceable against it

8

--------------------------------------------------------------------------------




 

 

 

in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles.

 

 

 

          4.2 No Conflicts. Subordinated Creditor is the current owner and
holder of the Subordinated Debt Documents free and clear of any Liens. No
provisions of any mortgage, indenture, contract, agreement, statute, rule,
regulation, judgment, decree or order binding on Subordinated Creditor or
affecting the property of Subordinated Creditor conflicts with, or requires any
consent which has not already been obtained under, or would in any way prevent
the execution, delivery or performance of the terms of this Agreement. No
pending or, to the best of Subordinated Creditor’s knowledge, threatened,
litigation, arbitration or other proceedings if adversely determined would in
any way prevent the performance by Subordinated Creditor of the terms of this
Agreement.

 

 

 

          4.3 Copy of Subordinated Debt Documents. There is attached to this
Agreement a true, correct and complete copy of the Subordinated Debt Documents.

          5. Cumulative Rights, No Waivers. Each and every right, remedy and
power granted to Senior Creditor hereunder shall be cumulative and in addition
to any other right, remedy or power specifically granted herein, in the Security
Agreement and the other Senior Debt Documents or in the Subordinated Debt
Documents or now or hereafter existing in equity, at law, by virtue of statute
or otherwise, and may be exercised by Senior Creditor, from time to time,
concurrently or independently and as often and in such order as Senior Creditor
may deem expedient. Any failure or delay on the part of Senior Creditor in
exercising any such right, remedy or power, or abandonment or discontinuance of
steps to enforce the same, shall not operate as a waiver thereof or affect
Senior Creditor’s right thereafter to exercise the same, and any single or
partial exercise of any such right, remedy or power shall not preclude any other
or further exercise thereof or the exercise of any other right, remedy or power,
and no such failure, delay, abandonment or single or partial exercise of Senior
Creditor’s rights hereunder shall be deemed to establish a custom or course of
dealing or performance among the parties hereto.

          6. Provisions Define Relative Rights. This Agreement is intended
solely for the purpose of defining the relative rights of the Senior Creditor on
the one hand and Subordinated Creditor on the other, and no other person shall
have any right, benefit or other interest under this Agreement. Except as
expressly set forth in this Agreement, nothing herein shall (a) impair, as
between any Obligor and Senior Creditor and any Obligor and Subordinated
Creditor, the obligation of such Obligor, which is absolute and unconditional,
to pay the Senior Indebtedness to Senior Creditor, on the one hand, and the
Subordinated Indebtedness to Subordinated Creditor, on the other hand, in each
case in accordance with their respective terms; or (b) affect the relative
rights of the Senior Creditor or Subordinated Creditor with respect to any other
creditors of any Obligor.

          7. Bailee For Perfection.

 

 

 

          (a) Subject to the terms of the Senior Subordination Agreement, Senior
Creditor agrees to hold any Collateral in the possession or control (as such
term is defined in the Uniform Commercial Code) of the Senior Creditor
(collectively, the “Possessory Collateral”) as bailee for and on behalf and for
the benefit of Subordinated Creditor solely for the purposes of perfecting the
security interests granted in such Possessory Collateral pursuant to the
Subordinated Debt Documents, subject to the terms and conditions hereof, it
being agreed that Senior Creditor has no duties to Subordinated Creditor in
connection with such possession or control or such Possessory Collateral.

9

--------------------------------------------------------------------------------




 

 

 

          (b) Upon the indefeasible payment in full of the Senior Indebtedness
and the Security Agreement has been terminated, Senior Creditor shall deliver
the remainder of the Possessory Collateral, if any, in its possession, and to
the extent practicable, transfer control of the remainder of the Possessory
Collateral, if any, under its control, to Subordinated Creditor, except as a
court of competent jurisdiction may otherwise direct.

          8. Modification. Any modification, termination or waiver of any
provision of this Agreement, or any consent to any departure by Subordinated
Creditor therefrom, shall not be effective in any event unless the same is in
writing and signed by Senior Creditor and Subordinated Creditor and then such
modification, termination, waiver or consent shall be effective only in the
specific instance and for the specific purpose given. Any notice to or demand on
Subordinated Creditor in any event not specifically required of Senior Creditor
hereunder shall not entitle Subordinated Creditor to any other or further notice
or demand in the same, similar or other circumstances unless specifically
required hereunder.

          9. Additional Documents and Actions.

 

 

 

          (a) Subordinated Creditor at any time, and from time to time, after
the execution and delivery of this Agreement, upon the request of Senior
Creditor and at the expense of Subordinated Creditor, promptly will execute and
deliver such further documents and do such further acts and things as Senior
Creditor reasonably may request in order to effect fully the purposes of this
Agreement.

 

 

 

          (b) Senior Creditor agrees to assign to Subordinated Creditor all
rights that Senior Creditor has in all Landlord Waiver and Consents and
warehouseman waivers that Senior Creditor has obtained in connection with its
Security Agreement on the date that the Senior Indebtedness is indefeasibly paid
in full in cash and the Security Agreement has been terminated.

          10. Notices. Any notice or request under this Agreement shall be in
writing and shall be given to any party hereto at such party’s address set forth
beneath its signature on the signature page hereto, or at such other address as
such party may hereafter specify in a notice given in the manner required under
this Section 10. Any such notice or request shall be given only by, and shall be
deemed to have been received upon: (a) registered or certified mail, return
receipt requested, on the date on which such notice or request is received as
indicated in such return receipt, (b) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or (c)
facsimile or electronic transmission, in each case upon telephone or further
electronic communication from the recipient acknowledging receipt (whether
automatic or manual from recipient), as applicable.

          11. Severability. In the event that any provision of this Agreement is
deemed to be invalid by reason of the operation of any law or by reason of the
interpretation placed thereon by any court or governmental authority, the
validity, legality and enforceability of the remaining terms and provisions of
this Agreement shall not in any way be affected or impaired thereby, all of
which shall remain in full force and effect, and the affected term or provision
shall be modified to the minimum extent permitted by law so as to achieve most
fully the intention of this Agreement.

          12. Successors and Assigns. Subject to the terms of Section 2.6
hereof, this Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of Senior Creditor, the Obligors and
Subordinated Creditor.

10

--------------------------------------------------------------------------------

          13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall be one and the same instrument.

          14. Defines Rights of Creditor. The provisions of this Agreement are
solely for the purpose of defining the relative rights of Subordinated Creditor
and Senior Creditor and shall not be deemed to create any rights or priorities
in favor of any other Person, including, without limitation, the Obligors.

          15. Conflict. In the event of any conflict between any term, covenant
or condition of this Agreement and any term, covenant or condition of any of the
Subordinated Debt Documents, the Security Agreement or the other Senior Debt
Documents, the provisions of this Agreement shall control and govern. For
purposes of this Section 15, to the extent that any provisions of any of the
Subordinated Debt Documents provide rights, remedies and benefits to Senior
Creditor that exceed the rights, remedies and benefits provided to Senior
Creditor under this Agreement, such provisions of the applicable Subordinated
Debt Documents shall be deemed to supplement (and not to conflict with) the
provisions hereof.

          16. Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

          17. Termination. This Agreement shall terminate upon the indefeasible
payment in full in cash of the Senior Indebtedness and the termination of the
Security Agreement.

          18. Default Notices. Subordinated Creditor shall immediately notify
Senior Creditor in writing if any event of default occurs under the Subordinated
Debt Documents.

          19. No New Security for Subordinated Indebtedness; No Contest of
Liens; Specific Performance.

 

 

 

          (a) Subordinated Creditor agrees that it will not at any time require,
take or accept any additional collateral security for all or any portion of the
Subordinated Indebtedness, except for those Liens in existence as of the date
hereof unless such additional collateral security shall be subject to a valid
Lien in favor of Senior Creditor that is senior in priority to any Lien granted
to Subordinated Creditor. In the event Subordinated Creditor takes or accepts
any additional collateral security for the Subordinated Indebtedness in
violation of the terms of this Agreement, Subordinated Creditor hereby appoints
Senior Creditor its agent and attorney-in-fact to execute, file, record and
deliver any such UCC termination statements, releases or other documents
necessary to release any such collateral security. Such appointment of Senior
Creditor as Subordinated Creditor’s agent and attorney in fact is coupled with
an interest and is irrevocable until the Senior Indebtedness has been
indefeasibly paid in full in cash and the Security Agreement has been
terminated.

 

 

 

          (b) Subordinated Creditor agrees that it will not at any time contest
the validity, perfection, priority or enforceability of the Senior Liens. The
provisions of this Agreement shall apply regardless of any invalidity,
unenforceability or lack of perfection of the Senior Liens.

 

 

 

          (c) Senior Creditor agrees that nothing contained in this Agreement
shall limit Subordinated Creditor’s ability to seek injunctive relief or
specific performance against Sunset for Sunset’s failure to convert Subordinated
Creditor’s Convertible Debentures or exercise Subordinated Creditor’s warrants,
in each case to the common stock of Sunset in breach of the terms of the
Convertible Debentures or the warrants in connection therewith.

11

--------------------------------------------------------------------------------

          20. Governing Law; Jurisdiction; Construction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York. Any judicial proceeding against Subordinated Creditor or any Obligor
with respect to this Agreement may be brought in any federal or state court of
competent jurisdiction located in New York County of the state of New York. By
execution and delivery of this Agreement, Subordinated Creditor and each Obligor
(a) accepts the non-exclusive jurisdiction of the aforesaid courts and
irrevocably agrees to be bound by any judgment rendered thereby, (b) agrees that
service of process upon it may be made by certified or registered mail, return
receipt requested, pursuant to Section 10 hereof, and (c) waives any objection
to jurisdiction and venue of any action instituted hereunder and agrees not to
assert any defense based on lack of jurisdiction, venue, convenience or forum
non conveniens. Nothing shall affect the right of Senior Creditor to serve
process in any manner permitted by law or shall limit the right of Senior
Creditor to bring proceedings against Subordinated Creditor or any Obligor in
the courts of any other jurisdiction having jurisdiction. Any judicial
proceedings against Senior Creditor, involving, directly or indirectly, the
Senior Debt Documents or this Agreement shall be brought only in a federal or
state court located in New York County of the state of New York. Subordinated
Creditor acknowledge that they participated in the negotiation and drafting of
this Agreement and that, accordingly, none of them shall move or petition a
court construing this Agreement to construe it more stringently against one
party than against any other.

          21. Waiver of Right to Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
ARISING HEREUNDER OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF
THE PARTIES WITH RESPECT HERETO OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF
THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

          22. Senior Debt Documents; Reliance. Subordinated Creditor has been
advised by counsel in connection with the negotiation and execution of this
Agreement and is not relying upon any oral representations or statements
inconsistent with the terms and provisions hereof. Subordinated Creditor
acknowledges that (i) it has benefited and will benefit from the execution,
delivery and performance by Senior Creditor of the Merger Agreement and the
other Senior Debt Documents, (ii) this Agreement is intended to be an inducement
to Senior Creditor to execute, deliver and perform its obligations under the
Merger Agreement and the other Senior Debt Documents and to provide the
financing contemplated thereunder and (iii) Senior Creditor is relying on the
subordination and other provisions of this Agreement in entering into and
performing the Merger Agreement and the other Senior Debt Documents.

          23. Division of Proceeds After Liquidation. Notwithstanding anything
contained herein to the contrary, if all of the assets of the Obligors are
liquidated pursuant to a Proceeding, then after the indefeasible payment in full
of all Senior Indebtedness except with respect to Senior Note 1, the net
proceeds from such liquidation (after the payment of all associated fees, costs
and expenses) shall be applied on a Pro Rata basis to the payment of (a) Seller
Note 1 and (b) the Convertible Debentures. For the purposes of the previous
sentence, “Pro Rata” shall mean with respect to Senior Creditor or Subordinated
Creditor, as applicable, the fraction (expressed as a percentage), the numerator
of which is (x) with respect to Senior Creditor, the outstanding principal
balance of Seller Note 1 at such time, or (y) with respect to Subordinated
Creditor, the outstanding principal balance of the Convertible Debentures at
such time, and the denominator of which is the total at such time of (A) the
outstanding principal balance of Seller Note 1 and (B) the outstanding principal
balance of the Convertible Debentures.

12

--------------------------------------------------------------------------------

          24. Senior Subordination Agreement. This Agreement and the exercise of
any right or remedy hereunder by Senior Creditor and Subordinated Creditor are
subject to the terms of the Senior Subordination Agreement.

[remainder of this page intentionally left blank]

13

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date first above written.

 

 

 

 

 

 

SENIOR CREDITOR:

 

 

 

IBF FUND LIQUIDATING LLC

 

 

 

By:

/s/ Arthur J. Steinberg

 

 

--------------------------------------------------------------------------------

 

Name:  

Arthur J. Steinberg

 

Title:

Manager

 

 

 

 

Notice Address:

IBF Fund Liquidating LLC

 

 

 

 

c/o Kaye Scholer LLP

 

 

 

 

425 Park Avenue

 

 

 

 

New York, New York 10002

 

 

 

 

 

 

Attention:

Arthur J. Steinberg, Esq., Manager

 

Telephone:

(212) 836-8564

 

Telecopy:

(212) 836-6157

 

 

 

 

SUBORDINATED CREDITOR:

 

 

 

IBF FUND LIQUIDATING LLC

 

 

By:

/s/ Arthur J. Steinberg

 

 

--------------------------------------------------------------------------------

 

Name:  

Arthur J. Steinberg

 

Title:

Manager

 

 

 

 

Notice Address:

IBF Fund Liquidating LLC

 

 

 

 

c/o Kaye Scholer LLP

 

 

 

 

425 Park Avenue

 

 

 

 

New York, New York 10002

 

 

 

 

 

 

Attention:

Arthur J. Steinberg, Esq., Manager

 

Telephone:

(212) 836-8564

 

Telecopy:

(212) 836-6157


--------------------------------------------------------------------------------

ACKNOWLEDGEMENT BY OBLIGORS

          The undersigned, the Obligors referred to in the foregoing Junior
Subordination and Intercreditor Agreement, hereby agree to comply with all of
the terms and provisions of said Junior Subordination and Intercreditor
Agreement in all respects. The Recitals set forth in the foregoing Junior
Subordination and Intercreditor Agreement, are acknowledged by the Obligors to
be true and correct. Each Obligor hereby covenants that, except those payments
on the Subordinated Indebtedness specifically permitted by the terms of the
foregoing Junior Subordination and Intercreditor Agreement, it will not make any
payment on account of the Subordinated Indebtedness.

 

 

 

 

 

SUNSET BRANDS, INC.

 

 

 

 

 

By:

/s/ Todd Sanders

 

 

--------------------------------------------------------------------------------

 

Name:  

Todd Sanders

 

Title:

President & CEO

 

 

 

 

 

Notice Address:

Sunset Brands, Inc.

 

 

 

10990 Wilshire Blvd., Suite 1220

 

 

 

Los Angeles, California 90024

 

 

 

 

 

Attention:

President

 

Telephone:

(310) 478-4600

 

Telecopy:

(310) 478-4601

 

 

 

 

U.S. MILLS, INC.

 

 

 

 

 

By:

/s/ Todd Sanders

 

 

--------------------------------------------------------------------------------

 

Name:  

Todd Sanders

 

Title:

CEO

 

 

 

 

 

Notice Address:

U.S. Mills, Inc.

 

 

 

200 Reservoir Street

 

 

 

Needham, Massachusetts 02494

 

 

 

 

 

Attention:

President

 

Telephone:

(781) 444-0440

 

Telecopy:

(781) 444-3411


--------------------------------------------------------------------------------